Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 1 of 67




                  EXHIBIT B
               Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 2 of 67


                                             Deposition Transcripts, Exhibits, and Video

Invoice Date   Invoice No.   Vendor                   Date of Deposition Deposition            Cost Claimed Total Amount Claimed
                                                                07/10/19 Bergschneider, Daniel                         $3,821.85
    7/12/2019 SF3857979      Veritext Corp.                              Transcript                $2,672.50
    7/12/2019 SF3857979      Veritext Corp.                              Exhibits                    $305.60
     9/4/2019 SF3932071      Veritext Corp.                              Video                       $843.75
                                                                12/17/19 Boland, Ryan                                  $2,182.50
  12/20/2019 SF4101652       Veritext Corp.                              Transcript                $1,825.00
  12/20/2019 SF4101652       Veritext Corp.                              Exhibits                      $45.00
   1/10/2020 SF4132203       Veritext Corp.                              Video                       $312.50
                                                                07/26/19 Bozovic, Alexandra                            $1,521.10
    7/30/2019 SF3880449      Veritext Corp.                              Transcript                  $857.50
    7/30/2019 SF3880449      Veritext Corp.                              Exhibits                      $69.85
     9/4/2019 SF3932072      Veritext Corp.                              Video                       $593.75
                                                                06/25/19 Brooks, Stephen                               $1,713.50
     7/1/2019 CA3845460      Veritext Corp.                              Transcript                $1,590.00
     7/1/2019 CA3845460      Veritext Corp.                              Exhibits                    $123.50
                                                                07/22/19 Bullis, John                                  $1,309.75
     8/8/2019 CA3892657      Veritext Corp.                              Transcript                  $414.75
     8/8/2019 CA3892657      Veritext Corp.                              Exhibits                      $45.00
     8/8/2019 CA3890314      Veritext Corp.                              Video                       $850.00
                                                                07/30/19 Casserino, Kyle                               $2,013.25
     8/1/2019 SF3886127      Veritext Corp.                              Transcript                $1,247.50
     8/1/2019 SF3886127      Veritext Corp.                              Exhibits                      $78.25
     9/4/2019 SF3932073      Veritext Corp.                              Video                       $687.50
                                                                07/16/19 Celano, Gerald                                $2,173.10
    7/19/2019 SF3868377      Veritext Corp.                              Transcript                $1,297.50
    7/19/2019 SF3868377      Veritext Corp.                              Exhibits                    $125.60
     9/4/2019 SF3932074      Veritext Corp.                              Video                       $750.00
                                                                06/27/19 Christesen, Eric                              $1,909.95
     7/3/2019 SF3849420      Veritext Corp.                              Transcript                $1,203.75
     7/3/2019 SF3849420      Veritext Corp.                              Exhibits                    $143.70
     9/4/2019 SF3932057      Veritext Corp.                              Video                       $562.50
                                                                05/29/19 Clauson, Jacob                                   $758.20
     6/2/2019 16307          The Amanuensis, LLC                         Transcript                  $561.00
     6/2/2019 16307          The Amanuensis, LLC                         Exhibits                      $57.20
     6/3/2019 3513           TCB Legal Video Services                    Video                       $140.00
                                                                11/01/19 Domowitz, Ian                                 $4,693.40
   11/7/2019 CA4026260       Veritext Corp.                              Transcript                $2,006.00
   11/7/2019 CA4026260       Veritext Corp.                              Exhibits                    $881.15
  11/21/2019 CA4050732       Veritext Corp.                              Video                     $1,806.25
                                                                07/18/19 Fairbairn, Emily                              $6,412.15
    7/25/2019 CA3875166      Veritext Corp.                              Transcript                $3,850.00
    7/25/2019 CA3875166      Veritext Corp.                              Exhibits                    $440.90
    7/22/2019 CA3871784      Veritext Corp.                              Video                     $2,121.25
                                                                07/25/19 Fairbairn, Malcolm                            $4,439.50
    8/15/2019 CA3898933      Veritext Corp.                              Transcript                $2,094.75
    8/15/2019 CA3898933      Veritext Corp.                              Exhibits                    $213.50
    8/15/2019 CA3902105      Veritext Corp.                              Video                     $2,131.25
                                                                07/25/19 Fay, Andrew                                   $1,510.90
     8/7/2019 SF3878673      Veritext Corp.                              Transcript                  $868.75
     8/7/2019 SF3878673      Veritext Corp.                              Exhibits                      $79.65
     9/4/2019 SF3932075      Veritext Corp.                              Video                       $562.50
                                                                07/19/19 Fernandez, Christian                          $1,297.65
    7/22/2019 SF3871450      Veritext Corp.                              Transcript                  $917.50
    7/22/2019 SF3871450      Veritext Corp.                              Exhibits                      $18.90
     8/9/2019 SF3896716      Veritext Corp.                              Video                       $361.25
               Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 3 of 67


Invoice Date   Invoice No.   Vendor                     Date of Deposition Deposition             Cost Claimed Total Amount Claimed
                                                                 11/06/19 Galle, Brian                                    $4,821.55
  11/21/2019 CA4045584       Veritext Corp.                               Transcript                 $2,145.35
  11/21/2019 CA4045584       Veritext Corp.                               Exhibits                     $604.95
  11/25/2019 CA4057672       Veritext Corp.                               Video                      $2,071.25
                                                                 08/02/19 Gandhi, Rahul                                   $1,110.90
    8/13/2019 CA3902286      Veritext Corp.                               Transcript                   $586.50
    8/13/2019 CA3902286      Veritext Corp.                               Exhibits                      $16.90
    8/13/2019 CA3902650      Veritext Corp.                               Video                        $507.50
                                                                 11/18/19 Harris, Lawrence                                $4,129.15
   12/3/2019 CA4065478       Veritext Corp.                               Transcript                 $2,096.00
   12/3/2019 CA4065478       Veritext Corp.                               Exhibits                     $228.15
  12/14/2019 CA4085530       Veritext Corp.                               Video                      $1,805.00
                                                                 11/22/19 Hendershott, Terrence                           $2,569.40
   12/2/2019 SF4065095       Veritext Corp.                               Transcript                 $1,438.75
   12/2/2019 SF4065095       Veritext Corp.                               Exhibits                     $224.40
  12/16/2019 SF4093861       Veritext Corp.                               Video                        $906.25
                                                                 07/30/19 Johnson, Joshua                                 $2,045.40
     8/5/2019 SF3889244      Veritext Corp.                               Transcript                 $1,316.25
     8/5/2019 SF3889244      Veritext Corp.                               Exhibits                     $104.15
     9/4/2019 SF3932076      Veritext Corp.                               Video                        $625.00
                                                                 05/23/19 Kunz, Justin                                    $2,710.60
    6/20/2019 SF3830389      Veritext Corp.                               Transcript                 $1,657.50
    6/20/2019 SF3830389      Veritext Corp.                               Exhibits                     $178.10
    7/16/2019 SF3863847      Veritext Corp.                               Video                        $875.00
                                                                 07/12/19 McAuliffe, Kevin                                $2,859.65
    7/22/2019 CA3870174      Veritext Corp.                               Transcript                 $1,443.75
    7/22/2019 CA3870174      Veritext Corp.                               Exhibits                      $45.90
    7/18/2019 CA3867245      Veritext Corp.                               Video                      $1,370.00
                                                                 07/17/19 McKeon, Anna                                    $2,292.90
    7/22/2019 SF3870171      Veritext Corp.                               Transcript                 $1,616.25
    7/22/2019 SF3870171      Veritext Corp.                               Exhibits                     $124.15
     8/2/2019 SF3887253      Veritext Corp.                               Video                        $552.50
                                                                 05/31/19 McLean, Michael                                 $1,058.00
     6/2/2019 16309          The Amanuensis, LLC                          Transcript                   $840.00
     6/2/2019 16309          The Amanuensis, LLC                          Exhibits                      $78.00
     6/3/2019 3435           TCB Legal Video Services                     Video                        $140.00
                                                                 07/11/19 Newhall, David                                  $1,230.65
     8/8/2019 CA3892657      Veritext Corp.                               Transcript                   $656.25
     8/8/2019 CA3892657      Veritext Corp.                               Exhibits                      $61.90
     8/8/2019 CA3890314      Veritext Corp.                               Video                        $512.50
                                                                 07/11/19 Norley, Pamela                                  $3,356.35
    7/15/2019 SF3859929      Veritext Corp.                               Transcript                 $2,417.50
    7/15/2019 SF3859929      Veritext Corp.                               Exhibits                     $188.85
     9/4/2019 SF3932077      Veritext Corp.                               Video                        $750.00
                                                                 11/20/19 Pierce, Benjamin                                $2,283.35
   12/4/2019 SF4067880       Veritext Corp.                               Transcript                 $1,588.00
   12/4/2019 SF4067880       Veritext Corp.                               Exhibits                      $70.35
  12/17/2019 SF4093863       Veritext Corp.                               Video                        $625.00
                                                                 07/31/19 Podvojsky, Stefan                               $2,470.30
     8/2/2019 SF3887737      Veritext Corp.                               Transcript                 $1,472.50
     8/2/2019 SF3887737      Veritext Corp.                               Exhibits                      $91.55
    8/16/2019 SF3907862      Veritext Corp.                               Video                        $906.25
                                                                 06/26/19 Rizzone, Stephen                                $2,985.95
     7/5/2019 CA3850569      Veritext Corp.                               Transcript                 $1,320.00
     7/5/2019 CA3850569      Veritext Corp.                               Exhibits                     $524.70
     7/8/2019 CA3851940      Veritext Corp.                               Video                      $1,141.25
               Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 4 of 67


Invoice Date   Invoice No.   Vendor           Date of Deposition Deposition            Cost Claimed Total Amount Claimed
                                                       07/02/19 Sanders, Robert                                $1,833.80
     7/5/2019 CA3850665      Veritext Corp.                     Transcript                 $1,095.00
     7/5/2019 CA3850665      Veritext Corp.                     Exhibits                      $82.55
     9/4/2019 CA3932070      Veritext Corp.                     Video                        $656.25
                                                       06/06/19 Shenoy, Ramona                                 $1,941.20
    6/11/2019 CA3813978      Veritext Corp.                     Transcript                   $724.50
    6/11/2019 CA3813978      Veritext Corp.                     Exhibits                     $359.20
    6/12/2019 CA3816241      Veritext Corp.                     Video                        $857.50
                                                       06/04/19 Slavet, Benjamin                               $2,148.10
     6/7/2019 CA3810953      Veritext Corp.                     Transcript                 $1,008.00
     6/7/2019 CA3810953      Veritext Corp.                     Exhibits                     $101.35
    6/18/2019 CA3820159      Veritext Corp.                     Video                      $1,038.75
                                                       11/07/19 Zarcu, Cristian                                $2,566.15
  11/14/2019 SF4037435       Veritext Corp.                     Transcript                 $1,450.00
  11/14/2019 SF4037435       Veritext Corp.                     Exhibits                     $237.40
  11/27/2019 SF4059234       Veritext Corp.                     Video                        $878.75


                                                                Deposition Transcript and Video Costs         $74,219.85
                                                                             Deposition Exhibit Costs          $5,950.35

                                                                      Total Deposition Costs Claimed          $80,170.20
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 5 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 6 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 7 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 8 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 9 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 10 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 11 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 12 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              CA3892657
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   8/8/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $2,074.40


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                  BILLING #:           0108500-00140
          Case:
                            Fund
          Job #:            3463029 | Job Date: 7/22/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                125.00               $656.25

                                                  Exhibits                                                                      Per Page                26.00                 $16.90

                   David Newhall                  Rough Draft                                                                      Page                103.00               $180.25

                                                  Realtime Services                                                                Page                103.00               $180.25

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Original with 1 Certified Transcript                                             Page                 79.00               $414.75

                                                  Rough Draft                                                                      Page                 64.00               $112.00
                     John Bullis
                                                  Realtime Services                                                                Page                 64.00               $112.00

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Attendance Fee                                                                     1                    1.00              $200.00

                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Parking Expense                                                                Per hour                 1.00                $22.00

                                                  Shipping & Handling                                                           Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $2,074.40
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,074.40
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information


                                                                                                                                                 Invoice #:            CA3892657
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3463029
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/8/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,074.40
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 13 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              CA3890314
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   8/8/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $1,444.00


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                  BILLING #:           0108500-00140
          Case:
                            Fund
          Job #:            3463029 | Job Date: 7/22/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Additional Hours                                                         Hour                   2.75              $302.50

                   David Newhall                  Video - Media and Cloud Services                                               Per disk                 1.00                $20.00

                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   2.00              $190.00

                                                  Video - Additional Hours                                                         Hour                   3.50              $385.00

                                                  Video - Services                                                                                        1.00              $350.00
                     John Bullis
                                                  Video - Media and Cloud Services                                               Per disk                 1.00                $20.00

                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   1.00                $95.00

                                                  Parking Expense                                                                Per hour                 1.00                $41.50

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,444.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,444.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3890314
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3463029
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/8/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,444.00
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 14 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 15 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 16 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              SF3868377
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 7/19/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $2,412.10
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3446368 | Job Date: 7/16/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LA Office
                            350 S. Grand Avenue | 2100
                            Los Angeles, CA 90071
          Sched Atty: Dana Berkowitz Esq | Stris & Maher LLP

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                     $1,297.50

                                                  Exhibit Management                                                                                                          $80.60

                   Gerald Celano                  Realtime & Rough Services                                                                                                 $954.00

                                                  Veritext Exhibit Package (ACE)                                                                                              $45.00

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:               $2,412.10
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,412.10
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3868377
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3446368
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/19/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,412.10
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 17 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 18 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 19 of 67
            Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 20 of 67



                                                                      INVOICE

                                                                  Invoice #: 16307
                                                               Invoice Date: Jun 2, 2019
                                                                  Reference: Fairbairn v
                                                                             Fidelity
Pittman Stenography                                                Due date: Jun 2, 2019
Victoria Pittman
PO Box 47
Wake Forest, NC 27588                                                          Amount due:
United States                                                                  $1,322.40

Phone: 919-931-6222
toriRDR@gmail.com
www.pittmanstenography.com




Bill To:
Wilmer Hale
Chris Casamassima
350 South Grand Avenue
Suite 2100
Los Angeles, CA 90071
United States

chris.casamassima@wilmerhale.com
+1 213-443-5374


Description                                                   Quantity          Price        Amount

Copy Service
                                                                  187           $3.00        $561.00
Amanuensis Copy - Deposition of Jacob Clauson

Expedite 3 Service (70% upcharge)
Expedited fee - 3 business days (Taken Wednesday, Delivered       187           $2.10        $392.70
Monday)

Rough Draft Service
                                                                  178           $1.75        $311.50
Draft Transcript overnight

Scanning Service
                                                                  143           $0.40         $57.20
Exhibit Scanning

                                                                           Subtotal        $1,322.40

                                                                              Total   $1,322.40 USD
           Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 21 of 67

TCB video
914 Cindy Street
Cary, NC 27511 US
919-412-0688
tcbvideo@gmail.com

BILL TO                                                        Invoice 3513
Christopher T.
Casamassima                                                    DATE 06/03/2019    TERMS Net 30




ACTIVITY         DESCRIPTION                                          QTY        RATE   AMOUNT
                 Video Deposition of Jacob Clauson taken on
                 May 29, 2019
                 Fairbairn vs. Fidelity Investments 3:18-cv-
                 4881
Services         MP4                                                    7     20.00      140.00

Thank you for your business!

                                                     TOTAL DUE                          $140.00
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 22 of 67


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA4026260
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 11/7/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $4,302.15
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3606145 | Job Date: 11/1/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LLP
                            250 Greenwich St | 7 World Trade Center
                            New York, NY 10007
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                340.00             $2,006.00

                                                  Attendance Fee                                                                     1                    1.00              $150.00

                                                  Waiting Time (Reporter/Videographer Standby Fee)                                   1                    0.25                $25.00

                                                  Exhibits - Color                                                              Per Page               605.00               $877.25

                                                  Exhibits                                                                      Per Page                  6.00                  $3.90
                   Ian Domowitz
                                                  Realtime Services                                                                Page                340.00               $595.00

                                                  Rough Draft                                                                      Page                340.00               $510.00

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Shipping & Handling                                                           Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $4,302.15
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $4,302.15
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                          THIS INVOICE IS 41 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                 Invoice #:            CA4026260
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3606145
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 11/7/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $4,302.15
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 23 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 24 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 25 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 26 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 27 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 28 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 29 of 67
                              Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 30 of 67


            Veritext, LLC
            Western Region
            707 Wilshire Boulevard, Suite 3500
            Los Angeles CA 90017
            Tel. 877-955-3855 Fax. 949-955-3854
            Fed. Tax ID: XX-XXXXXXX


         Bill To:       Nick Purcell                                                                                                            Invoice #:              SF3871450
                        Wilmer Cutler Pickering Hale & Dorr                                                                                 Invoice Date:                 7/22/2019
                        350 South Grand Avenue Suite 2100
                        Los Angeles, CA, 90071                                                                                             Balance Due:                   $2,079.90


                             Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
           Case:
                             Fund
           Job #:            3446389 | Job Date: 7/19/2019 | Delivery: Normal
           Billing Atty: Nick Purcell
           Location:         WilmerHale San Francisco Office
                             1 Front Street | Suite 3500
                             San Francisco, CA 94111
           Sched Atty: Victor A. O'Connell Esq. | Stris & Maher LLP

                        Witness                    Description                                                                                                               Amount

                                                   Transcript Services                                                                                                       $917.50

                                                   Realtime Services                                                                                                         $425.50

                Christian Fernandez                Exhibit Management                                                                                                          $18.90

                                                   Realtime & Rough Services                                                                                                 $690.00

                                                   Delivery and Handling                                                                                                       $28.00
                Notes: Two Realtimes                                                                                                          Invoice Total:               $2,079.90
                                                                                                                                                    Payment:                     $0.00
                                                                                                                                                       Credit:                   $0.00
                                                                                                                                                     Interest:                   $0.00
                                                                                                                                              Balance Due:                 $2,079.90
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                  Invoice #:             SF3871450
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               3446389
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/22/2019
                       Veritext accepts all major credit cards                             Chicago IL 60694-1303
189085
                   (American Express, Mastercard, Visa, Discover)
                                                                                                                                                   Balance:                $2,079.90
                              Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 31 of 67


            Veritext, LLC
            Western Region
            707 Wilshire Boulevard, Suite 3500
            Los Angeles CA 90017
            Tel. 877-955-3855 Fax. 949-955-3854
            Fed. Tax ID: XX-XXXXXXX


         Bill To:       Mallory Shaner                                                                                                          Invoice #:              SF3896716
                        Wilmer Cutler Pickering Hale & Dorr                                                                                 Invoice Date:                   8/9/2019
                        350 South Grand Avenue Suite 2100
                        Los Angeles, CA, 90071                                                                                             Balance Due:                      $396.25


                             Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                 Third Party:       Stris & Maher LLP
           Case:
                             Fund
           Job #:            3446389 | Job Date: 7/19/2019 | Delivery: Normal                                                                    Matter #:         0108500-00140

           Billing Atty: Nick Purcell
           Location:         WilmerHale San Francisco Office
                             1 Front Street | Suite 3500
                             San Francisco, CA 94111
           Sched Atty: Victor A. O'Connell Esq. | Stris & Maher LLP

                        Witness                    Description                                                                                                               Amount

                                                   Video Services                                                                                                            $361.25
                Christian Fernandez
                                                   Delivery and Handling                                                                                                       $35.00
                Notes:                                                                                                                        Invoice Total:                 $396.25
                                                                                                                                                    Payment:                     $0.00
                                                                                                                                                       Credit:                   $0.00
                                                                                                                                                     Interest:                   $0.00
                                                                                                                                              Balance Due:                   $396.25
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                  Invoice #:             SF3896716
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               3446389
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/9/2019
                       Veritext accepts all major credit cards                             Chicago IL 60694-1303
189085
                   (American Express, Mastercard, Visa, Discover)
                                                                                                                                                   Balance:                  $396.25
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 32 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 33 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 34 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Nick G. Purcell                                                                                                         Invoice #:              CA3902286
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 8/13/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $1,358.90
                       Los Angeles, CA, 90071

          Case:             Fairbairn, Emily, Et Al v. Fidelity Charitable
          Job #:            3476177 | Job Date: 8/2/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                102.00               $535.50

                                                  Attendance Fee                                                                     1                    1.00              $200.00

                                                  Exhibits                                                                      Per Page                26.00                 $16.90

                                                  Rough Draft                                                                      Page                 86.00               $150.50

                                                  Realtime Services                                                                Page                 86.00               $150.50

                                                  Surcharge - Video Deposition                                                     Page                102.00                 $51.00

                   Rahul Gandhi                   Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Witness Read and Sign Services                                                     1                    1.00                $12.50

                                                  Certification Fee                                                                                       1.00                $25.00

                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Equipment Rental                                                                   1                    1.00                $50.00

                                                  Parking Expense                                                                Per hour                 1.00                $32.00

                                                  Shipping & Handling                                                           Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,358.90
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,358.90
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3902286
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3476177
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 8/13/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,358.90
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 35 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Nick G. Purcell                                                                                                         Invoice #:              CA3902650
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 8/13/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                      $579.50
                       Los Angeles, CA, 90071

          Case:             Fairbairn, Emily, Et Al v. Fidelity Charitable
          Job #:            3476177 | Job Date: 8/2/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Initial Fee                                                                1                    1.00              $300.00

                                                  Video - Additional Hours                                                         Hour                   1.25              $187.50

                   Rahul Gandhi                   Video - Media and Cloud Services                                               Per disk                 1.00                $20.00

                                                  Parking Expense                                                                Per hour                 1.00                $32.00

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:                 $579.50
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $579.50
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3902650
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3476177
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 8/13/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $579.50
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 36 of 67


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA4065478
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 12/3/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $3,563.15
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3606158 | Job Date: 11/18/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         Stris & Maher LLP
                            777 S. Figueroa Street | Suite 3850
                            Los Angeles, CA 90017
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                348.00             $1,827.00

                                                  Surcharge - Extended Hours                                                       Hour                   1.00                $95.00

                                                  Realtime Services                                                                Page                348.00               $522.00

                                                  Rough Draft                                                                      Page                348.00               $522.00

                                                  Surcharge - Video Deposition                                                       1                 348.00               $174.00
          Lawrence E. Harris , Ph.D.,
                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00
                    CFA
                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Equipment Rental                                                                   1                    1.00                $50.00

                                                  Exhibits Scanned-Searchable - OCR                                             Per Page               507.00               $228.15

                                                  Sealing of Original Transcript                                                                          1.00                $25.00

                                                  Electronic Delivery and Handling                                              Package                   1.00                $25.00
               Notes:                                                                                                                        Invoice Total:               $3,563.15
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $3,563.15
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA4065478
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3606158
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 12/3/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $3,563.15
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 37 of 67


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA4085530
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                12/14/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $1,845.00
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3606158 | Job Date: 11/18/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         Stris & Maher LLP
                            777 S. Figueroa Street | Suite 3850
                            Los Angeles, CA 90017
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Initial Fee                                                                1                    1.00              $300.00

                                                  Video - Additional Hours                                                         Hour                   8.00            $1,200.00
          Lawrence E. Harris , Ph.D.,
                                                  Video - Extended Hours Surcharge                                                 Hour                   1.00              $225.00
                    CFA
                                                  Video - Media and Cloud Services                                               Per disk                 4.00                $80.00

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,845.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,845.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA4085530
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3606158
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               12/14/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,845.00
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 38 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 39 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 40 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              SF3889244
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   8/5/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $2,424.40


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                  BILLING #:           0108500-00140
          Case:
                            Fund
          Job #:            3446398 | Job Date: 7/30/2019 | Delivery: Normal
          Billing Atty: Andrew Dulberg Esq.
          Location:         WilmerHale LA Office
                            350 S. Grand Avenue | 2100
                            Los Angeles, CA 90071
          Sched Atty: Victor A. O'Connell Esq. | Stris & Maher LLP

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                     $1,316.25

                                                  Exhibit Management                                                                                                          $59.15

                   Josh Johnson                   Realtime & Rough Services                                                                                                 $969.00

                                                  Veritext Exhibit Package (ACE)                                                                                              $45.00

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:               $2,424.40
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,424.40
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3889244
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3446398
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,424.40
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 41 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 42 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 43 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              SF3863847
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 7/16/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                      $910.00
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3306477 | Job Date: 5/23/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale San Francisco Office
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Peter Stris | Stris & Maher LLP

                       Witness                    Description                                                                                                               Amount

                                                  Video Services                                                                                                            $875.00
                     Justin Kunz
                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:                 $910.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $910.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3863847
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3306477
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/16/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $910.00
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 44 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 45 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 46 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              SF3870171
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 7/22/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $2,984.40
                       Los Angeles, CA, 90071

                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3446402 | Job Date: 7/17/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LA Office
                            350 S. Grand Avenue | 2100
                            Los Angeles, CA 90071
          Sched Atty: Radha A Pathak | Stris & Maher LLP

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                     $1,616.25

                                                  Exhibit Management                                                                                                        $124.15
                   Anna McKeon
                                                  Realtime & Rough Services                                                                                               $1,209.00

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:               $2,984.40
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,984.40
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:             SF3870171
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3446402
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/22/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,984.40
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 47 of 67
            Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 48 of 67



                                                                   INVOICE

                                                               Invoice #: 16309
                                                            Invoice Date: Jun 2, 2019
                                                               Reference: Fairbairn v
                                                                          Fidelity
Pittman Stenography                                             Due date: Jun 2, 2019
Victoria Pittman
PO Box 47
Wake Forest, NC 27588                                                       Amount due:
United States                                                               $2,241.00

Phone: 919-931-6222
toriRDR@gmail.com
www.pittmanstenography.com




Bill To:
Wilmer Hale
Chris Casamassima
350 South Grand Avenue
Suite 2100
Los Angeles, CA 90071
United States

chris.casamassima@wilmerhale.com
+1 213-443-5374


Description                                                Quantity          Price        Amount

Copy Service
                                                               280           $3.00        $840.00
Amanuensis Copy - Deposition of Michael McLean

Expedite 1 Service (100% upcharge)
                                                               280           $3.00        $840.00
Expedite fee - Next day (Taken Friday, delivered Monday)

Rough Draft Service
                                                               276           $1.75        $483.00
Draft Transcript Overnight

Scanning                                                       195           $0.40         $78.00

                                                                        Subtotal        $2,241.00

                                                                           Total   $2,241.00 USD
            Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 49 of 67

TCB video
914 Cindy Street
Cary, NC 27511 US
919-412-0688
tcbvideo@gmail.com


BILL TO                                                             Invoice 3435
Christopher T. Casamassima

                                                                    DATE 06/03/2019   TERMS Net 30




ACTIVITY           DESCRIPTION                                               QTY       RATE     AMOUNT

                   Video Deposition of Michael McLean taken on May 29,
                   2019
                   Fairbairn vs. Fidelity Investments 3:18-cv-4881
Services           MP4                                                         7       20.00         140.00


Thank you for your business!


                                                             TOTAL DUE                         $140.00
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 50 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              CA3892657
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   8/8/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $2,074.40


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                  BILLING #:           0108500-00140
          Case:
                            Fund
          Job #:            3463029 | Job Date: 7/22/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                125.00               $656.25

                                                  Exhibits                                                                      Per Page                26.00                 $16.90

                   David Newhall                  Rough Draft                                                                      Page                103.00               $180.25

                                                  Realtime Services                                                                Page                103.00               $180.25

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Original with 1 Certified Transcript                                             Page                 79.00               $414.75

                                                  Rough Draft                                                                      Page                 64.00               $112.00
                     John Bullis
                                                  Realtime Services                                                                Page                 64.00               $112.00

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Attendance Fee                                                                     1                    1.00              $200.00

                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Parking Expense                                                                Per hour                 1.00                $22.00

                                                  Shipping & Handling                                                           Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $2,074.40
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $2,074.40
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information


                                                                                                                                                 Invoice #:            CA3892657
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3463029
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/8/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $2,074.40
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 51 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              CA3890314
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   8/8/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $1,444.00


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                  BILLING #:           0108500-00140
          Case:
                            Fund
          Job #:            3463029 | Job Date: 7/22/2019 | Delivery: Normal
          Billing Atty: Nick G. Purcell
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Nick G. Purcell | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Additional Hours                                                         Hour                   2.75              $302.50

                   David Newhall                  Video - Media and Cloud Services                                               Per disk                 1.00                $20.00

                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   2.00              $190.00

                                                  Video - Additional Hours                                                         Hour                   3.50              $385.00

                                                  Video - Services                                                                                        1.00              $350.00
                     John Bullis
                                                  Video - Media and Cloud Services                                               Per disk                 1.00                $20.00

                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   1.00                $95.00

                                                  Parking Expense                                                                Per hour                 1.00                $41.50

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,444.00
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,444.00
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3890314
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3463029
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/8/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,444.00
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 52 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 53 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 54 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 55 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 56 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 57 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 58 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 59 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA3851940
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   7/8/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $1,213.25


          Case:             Fairbairn v. Fidelity Charitable
          Job #:            3392993 | Job Date: 6/26/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Initial Fee                                                                1                    1.00              $305.00

                                                  Video - Additional Hours                                                         Hour                   4.00              $440.00

                                                  Video - Media and Cloud Services                                               Per disk                 2.00                $40.00
                 Stephen Rizzone
                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   3.75              $356.25

                                                  Parking Expense                                                                Per hour                 1.00                $32.00

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,213.25
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,213.25
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3851940
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3392993
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  7/8/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,213.25
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 60 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Mallory Shaner                                                                                                          Invoice #:              CA3850665
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                   7/5/2019
                       60 State St.
                       Boston, MA, 02109                                                                                                  Balance Due:                   $1,608.55


                            Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift
          Case:
                            Fund
          Job #:            3442929 | Job Date: 7/2/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         NEW Stris and Maher Office
                            777 S. Figueroa St | Suite 3850
                            Los Angeles, CA 90017
          Sched Atty: Dana Berkowitz Esq | Stris & Maher LLP

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                     $1,095.00

                                                  Exhibit Management                                                                                                          $82.55
                  Robert Sanders
                                                  Rough Draft                                                                                                               $396.00

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:               $1,608.55
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,608.55
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3850665
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3442929
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  7/5/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,608.55
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 61 of 67
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 62 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA3813978
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                  6/11/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                   $1,807.70
                       Los Angeles, CA, 90071

          Case:             Fairbairn v. Fidelity Charitable
          Job #:            3392986 | Job Date: 6/6/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Original with 1 Certified Transcript                                             Page                138.00               $724.50

                                                  Attendance Fee                                                                     1                    1.00              $125.00

                                                  Exhibits - Color                                                              Per Page               176.00               $255.20

                                                  Exhibits                                                                      Per Page               160.00               $104.00

                                                  Realtime Services                                                                Page                114.00               $199.50

                 Ramona Shenoy                    Rough Draft                                                                      Page                114.00               $199.50

                                                  Litigation Package (all Electronic Files)                                          1                    1.00                $45.00

                                                  Certification Fee                                                                                       1.00                $25.00

                                                  Production & Processing                                                            1                    1.00                $50.00

                                                  Parking Expense                                                                Per hour                 1.00                $40.00

                                                  Shipping & Handling                                                           Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:               $1,807.70
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                 $1,807.70
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3813978
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3392986
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/11/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                $1,807.70
                             Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 63 of 67


           Veritext, LLC
           Western Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 800.826.0277 Fax. 949-955-3854
           Fed. Tax ID: XX-XXXXXXX


        Bill To:       Christopher Casamassima                                                                                                 Invoice #:              CA3816241
                       Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                 6/12/2019
                       350 South Grand Ave.
                       Suite 2100                                                                                                         Balance Due:                      $897.50
                       Los Angeles, CA, 90071

          Case:             Fairbairn v. Fidelity Charitable
          Job #:            3392986 | Job Date: 6/6/2019 | Delivery: Normal
          Billing Atty: Christopher Casamassima
          Location:         WilmerHale LLP
                            1 Front Street | Suite 3500
                            San Francisco, CA 94111
          Sched Atty: Christopher Casamassima | WilmerHale LLP

                       Witness                    Description                                                                     Units             Quantity                Amount

                                                  Video - Initial Fee                                                                1                    1.00              $305.00

                                                  Video - Additional Hours                                                         Hour                   2.50              $275.00

                 Ramona Shenoy                    Video - Media and Cloud Services                                               Per disk                 2.00                $40.00

                                                  Video - Digitizing & Transcript Synchronization                                  Hour                   2.50              $237.50

                                                  Shipping & Handling - Video Media                                             Package                   1.00                $40.00
               Notes:                                                                                                                        Invoice Total:                 $897.50
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                      Credit:                   $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                             Balance Due:                   $897.50
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA3816241
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3392986
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 6/12/2019
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
61623
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                  Balance:                  $897.50
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 64 of 67
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 65 of 67
                              Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 66 of 67


            Veritext, LLC
            California Region
            707 Wilshire Boulevard, Suite 3500
            Los Angeles CA 90017
            Tel. 877-955-3855 Fax. 949-608-3438
            Fed. Tax ID: XX-XXXXXXX


         Bill To:       Mallory Shaner                                                                                                          Invoice #:              SF4037435
                        Wilmer Cutler Pickering Hale & Dorr LLP                                                                             Invoice Date:                11/14/2019
                        60 State Street
                        Boston, MA, 02109                                                                                                  Balance Due:                   $2,831.40


                             Fairbairn, Emily, Et Al v. Fidelity Investments Charitable Gift                                                Reference #:           0108500-00140
           Case:
                             Fund
           Job #:            3607919 | Job Date: 11/7/2019 | Delivery: Normal
           Billing Atty: Christopher T. Casamassima
           Location:         WilmerHale LA Office
                             350 S. Grand Avenue | 2100
                             Los Angeles, CA 90071
           Sched Atty: Dana Berkowitz Esq | Stris & Maher LLP

                        Witness                    Description                                                                                                               Amount

                                                   Transcript Services                                                                                                     $1,450.00

                                                   Exhibit Management                                                                                                        $192.40

                Expert Cristian Zarcu              Veritext Exhibit Package (ACE)                                                                                              $45.00

                                                   Realtime & Rough Services                                                                                               $1,116.00

                                                   Delivery and Handling                                                                                                       $28.00
                Notes:                                                                                                                        Invoice Total:               $2,831.40
                                                                                                                                                    Payment:                     $0.00
                                                                                                                                                       Credit:                   $0.00
                                                                                                                                                     Interest:                   $0.00
                                                                                                                                              Balance Due:                 $2,831.40
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                  Invoice #:             SF4037435
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               3607919
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/14/2019
                       Veritext accepts all major credit cards                             Chicago IL 60694-1303
195427
                   (American Express, Mastercard, Visa, Discover)
                                                                                                                                                   Balance:                $2,831.40
Case 3:18-cv-04881-JSC Document 259-3 Filed 03/11/21 Page 67 of 67
